Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 12/15/21 overcome the rejections set forth under 35 USC 112 in the office action mailed 8/5/21. The rejections set forth under 35 USC 102 and 103 are maintained below.

Claim Rejections - 35 USC § 102
Claims 1-2, 6, 11, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (U.S. PG Pub. No. 2013/0012421) in light of the evidence provided by Han (U.S. PG Pub. No. 2014/0110143).
In paragraph 1 Smith discloses the use of a lubricating composition for cooling and/or electrically insulating an electric battery or an electric motor which can be present in a Kinetic Energy Recovery System (KERS) or a hybrid vehicle, meeting the limitations of the automotive device comprising electrically conducting componentry, some portion of which is dry, recited in step (a) of claim 1 as well as claim 2. In paragraph 10 Smith discloses that the composition comprises an oil of lubricating viscosity, as recited in step (b)(i) of claim 1 and component (a) of claim 17. In paragraph 37 Smith discloses that the composition can comprise a metal passivator, in particular a copper passivator, and in paragraphs 39-40 discloses an N-substituted 1,2,4 triazole (I) metal passivator similar to that recited in step (ii)(1) of claim 1 and component (b)(i) of claim 17. In paragraph 42 Smith discloses that IRGAMET 30 is a suitable metal 
While Smith does not explicitly disclose that a portion of the electric componentry is dry, and does not specifically disclose that the N-substituted 1,2,4 triazole is capable of inhibiting corrosion of the electrically conductive componentry in the vapor space above the lubricant composition, since the electric motor of Smith is specifically recited in claim 2 as one of the claimed types of electrically conducting componentry, and the IRGAMET 30 of Smith is the specific compound recited in claims 6 and 20, the electric motor and KERS of Smith are considered to have at least some dry electric componentry, and the IRGAMET 30 of Smith is considered capable of inhibiting .

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in light of the evidence provided by Han.
The discussion of Smith and Han in paragraph 8 above is incorporated here by reference. Smith, in light of the evidence provided by Han, discloses a method meeting the limitations of claim 1, where the electrically conducting componentry comprises an electric motor, but does not specifically disclose that the electric motor comprises copper or a copper alloy.
As discussed in paragraph 8 above, Smith discloses that the lubricating composition comprises a metal passivator, in particular a copper passivator. Smith additionally discloses copper passivators in paragraph 41. It therefore would have been obvious to one of ordinary skill in the art to use the composition of Smith to lubricate an electric motor comprising copper or a copper alloy, since Smith teaches that the composition can comprise a copper passivator, which specifically functions to reduce corrosion of copper-containing surfaces.

Claims 8-10, 13, 16, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in light of the evidence provided by Han in view of Watts (U.S. Pat. No. 2008/0194442).

i) In paragraphs 35 and 38 discloses that the composition can comprise corrosion inhibitors and thiadiazole derivatives, but does not specifically disclose the inclusion of thiadiazole derivatives in combination with the triazole derivative, and does not disclose the inclusion of a volatile compound corrosive to the electrically conductive componentry.
ii) Smith discloses that the KERS is present in the transmission of a hybrid vehicle, but does not disclose that the transmission is driven by an electric motor.
With respect to i), Watts, in paragraphs 1 and 5, discloses methods for lubricating a transmission having at least one electromechanical component comprising supplying a lubricant composition comprising a base oil, an oil-soluble phosphorus-containing material, and a corrosion inhibitor to the composition. In paragraphs 2-4 Watts discloses that transmissions comprising electromechanical components are used in hybrid vehicles, such as those lubricated by the composition of Smith. In the reference’s claim 10 Watts discloses that the corrosion inhibitor can comprise a combination of triazoles and thiadiazoles. In paragraphs 22-23 and 26-29 Watts discloses that the oil soluble phosphorus compound can be various phosphorus compounds other than phosphites, in which case the inclusion of the corrosion inhibitor and phosphorus compound mixture of Watts meets the limitations of claims 16 and 27. In paragraphs 22-25 Watts discloses that the oil soluble phosphorus compound can also be a phosphite, and discloses in paragraph 22 that in a “non-limiting embodiment” the phosphorus compound does not 
It would have been obvious to one of ordinary skill in the art to include the corrosion inhibitor mixture and oil-soluble phosphorus compound of Watts in the composition of Smith, since Watts discloses that the additive mixture is useful in lubricants for transmissions used in hybrid vehicles. 
With respect to ii), Watts discloses in paragraphs 3 and 12 that the electromechanical components present in the transmissions of hybrid vehicles include electric drive motors, meeting the limitations of claim 13 where the transmission is driven by an electric motor.
It would have been obvious to one of ordinary skill in the art to include an electric drive motor in the transmission of Smith, since Watts teaches that electric drive motors can be used in transmissions for hybrid vehicles, and can be lubricated by compositions comprising the additive mixture of Watts.
In light of the above, claims 8-10, 13, 16, and 24-27 are rendered obvious by Smith in light of the evidence provided by Han, further in view of Watts. 

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in light of the evidence provided by Han in view of Crombez (U.S. PG No. 2019/0111790).
The discussion of Smith and Han in paragraph 8 above is incorporated here by reference. Smith discloses a method and composition meeting the limitations of claims 1 and 17, where the composition is used to lubricate an electric battery or motor in a KERS, which is a regenerative braking system, in a hybrid vehicle. Smith discloses that the transmission can be present in a transmission, but does not disclose the specific transmissions of claims 12-13 or the axle of claims 14-15.
In paragraph 1 Crombez discloses methods and systems for regenerative braking of a hybrid vehicle. In paragraph 14 Crombez discloses that the regenerative braking system is integrated into a driveline which includes a dual clutch transmission, as recited in claim 12. In paragraph 18 Crombez discloses system comprises an electrical energy storage device which can be a battery, and in paragraph 33 discloses that the energy storage device can receive energy from regenerative braking. In paragraphs 16-17 and 80-105 Crombez discloses that the hybrid vehicle also comprises axles, as recited in claim 14, and in paragraph 95 discloses that the axles are driven by electric motors, as recited in claim 15. The use of the composition of Smith to lubricate the electric battery in the regenerative braking system of Crombez therefore meets the limitations of claims 12 and 14-15 for the case where the driveline or hybrid vehicle is considered the automotive device of the claims. 
It would have been obvious to one of ordinary skill in the art to use the composition of Smith to lubricate the electric battery in the system of Crombez, as Smith .

Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive. Applicant argues that Smith in light of the evidence provided by Han does not anticipate the claims because “Smith does not recognize which of the passivators provide vapor phase corrosion inhibition”. However, as discussed in the rejection, Smith discloses methods of lubricating an electric battery or electric motor with compositions which can comprise the claimed triazole compounds (IRGAMET 30) as metal passivators, which is a type of corrosion inhibitor. Since the IRGAMET 30 of Smith is the specific compound recited in claims 6 and 20, is considered capable of inhibiting vapor phase corrosion in the electrically conductive componentry of the electric battery or electric motor. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant argues that Smith discloses multiple passivators, not all of which will function as vapor phase corrosion inhibitors, but when the claimed species is clearly named, the disclosure of other species does not detract from the anticipation of the claimed species, and secondary considerations such as unexpected results do not apply to anticipation rejections. See MPEP 2131.02(II), in particular In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing .
Applicant also argues that Smith does not specifically disclose that any portion of the electrically conducting componentry of the electric battery or electric motor is kept dry. However, paragraph 21 of the current specification indicates that the electrically conductive componentry in an electric motor is generally kept dry. Smith’s disclosure of an electric motor is therefore sufficient to inherently meet the limitation of an automotive device comprising electrically conducting componentry, where some portion of said componentry is dry. Applicant’s argument is therefore not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771